





Hewlett Packard Enterprise Company
2015 EMPLOYEE STOCK PURCHASE PLAN
(As amended and restated on July 18, 2018, effective as of October 8, 2015)


1. PURPOSE.


The purpose of this Plan is to provide an opportunity for Employees of Hewlett
Packard Enterprise Company (the “Corporation”) and its Designated Affiliates to
purchase Common Stock of the Corporation and thereby to have an additional
incentive to contribute to the prosperity of the Corporation. It is the
intention of the Corporation that the Plan qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Internal Revenue Code of 1986, as
amended, although the Corporation makes no undertaking nor representation to
maintain such qualification. In addition, this Plan document authorizes the
grant of options under a non-423 Plan which do not qualify under Section 423 of
the Code pursuant to rules, procedures or sub-plans adopted by the Board (or its
designate) designed to achieve desired tax or other objectives.


2. DEFINITIONS.


(a)
“Affiliate” shall mean any (i) Subsidiary and (ii) any other entity other than
the Corporation in an unbroken chain of entities beginning with the Corporation
if, at the time of the granting of the option, each of the entities, other than
the last entity in the unbroken chain, owns or controls 50 percent or more of
the total ownership interest in one of the other entities in such chain.



(b)
“Board” shall mean the Board of Directors of the Corporation.



(c)
“Code” shall mean the Internal Revenue Code of 1986, of the USA, as amended. Any
reference to a section of the Code herein shall be a reference to any successor
or amended section of the Code.



(d)
“Code Section 423 Plan” shall mean an employee stock purchase plan which is
designed to meet the requirements set forth in Code Section 423.



(e)
“Committee” shall mean the committee appointed by the Board in accordance with
Section 14 of the Plan.



(f)
“Common Stock” shall mean the Common Stock of the Corporation, or any stock into
which such Common Stock may be converted.



(g)
“Compensation” shall mean an Employee’s base cash compensation (including
13th/14th month payments or similar concepts under local law), commissions and
shift premiums paid on account of personal services rendered by the Employee to
the Corporation or a Designated Affiliate, but shall exclude payments for
overtime, incentive compensation, incentive payments and bonuses, with any
modifications determined by the Committee. The Committee shall have the
authority to determine and approve all forms of pay to be included in the
definition of Compensation and may change the definition on a prospective basis.



(h)
“Contributions” shall mean the payroll deductions (to the extent permitted under
applicable local law) and other additional payments that the Corporation may
allow to be made by a Participant to fund the exercise of options granted
pursuant to the Plan if payroll deductions are not permitted under applicable
local law.






--------------------------------------------------------------------------------







(i)
“Corporation” shall mean Hewlett Packard Enterprise Company, a Delaware
corporation.



(j)
“Designated Affiliate” shall mean an Affiliate, whether now existing or existing
in the future, that has been designated by the Committee as eligible to
participate in the Plan with respect to its Employees. In the event the
Designated Affiliate is not a Subsidiary, it shall be designated for
participation in the Non-423 Plan.



(k)
“Employee” shall mean an individual classified as an employee (within the
meaning of Code Section 3401(c) and the regulations thereunder or as otherwise
determined under applicable local law) by the Corporation or a Designated
Affiliate on the Corporation’s or such Designated Affiliate’s payroll records
during the relevant participation period. Employees shall not include
individuals whose customary employment is for not more than five (5) months in
any calendar year (except those Employees in such category the exclusion of whom
is not permitted under applicable local law) or individuals classified as
independent contractors. For purposes of clarity, regardless of any subsequent
reclassification as an employee by the Corporation or a Designated Affiliate,
any governmental agency, or any court, the term “Employee” shall not include the
following prior to the date of the reclassification: (i) any independent
contractor; (ii) any consultant; (iii) any individual performing services for
the Corporation or a Designated Affiliate who has entered into an independent
contractor or consultant agreement with the Corporation or a Designated
Affiliate ; (iv) any individual performing services for the Corporation or a
Designated Affiliate under an independent contractor or consultant agreement, a
purchase order, a supplier agreement or any other agreement that the Corporation
or a Designated Affiliate enters into for services; (v) any leased employee;
(vi) any individual whose base wage or salary is not processed for payment by
the payroll department(s) or payroll provider(s) of the Corporation or a
Designated Affiliate; and (vii) any individual classified by the Corporation or
a Designated Affiliate as contract labor (such as contract employees and job
shoppers), regardless of length of service (unless such exclusion is not
permitted under applicable local law). The Committee shall have exclusive
discretion to determine whether an individual is an Employee for purposes of the
Plan.



(l)
“Entry Date” shall mean the first Trading Day of the Offering Period, or, for
new Participants, the first Trading Day of their first Purchase Period.



(m)
“Fair Market Value” shall be the closing sales price for the Common Stock (or
the closing bid, if no sales were reported) as quoted on the New York Stock
Exchange on the date of determination if that date is a Trading Day, or if the
date of determination is not a Trading Day, the last market Trading Day prior to
the date of determination, as reported in The Wall Street Journal or such other
source as the Committee deems reliable.



(n)
“Non-423 Plan” shall mean an employee stock purchase plan which does not meet
the requirements set forth in Code Section 423.



(o)
“Offering Period” shall mean the period of up to 24 months during which an
option granted pursuant to the Plan may be exercised. Notwithstanding the
foregoing, unless changed by the Committee, “Offering Period” shall mean a
period of approximately six (6) months and Offering Periods shall commence on
the first Trading Day on or after November 1 and May 1 of each year and
terminate on the last Trading Day, respectively, of April and October. The
duration and timing of Offering Periods may be changed or modified by the
Committee pursuant to Section 4. The first Offering Period shall commence on the
Plan’s effective date.






--------------------------------------------------------------------------------







(p)
“Participant” shall mean a participant in the Plan as described in Section 5 of
the Plan.



(q)
“Plan” shall mean this Employee Stock Purchase Plan which includes: (i) a Code
Section 423 Plan and (ii) a Non-423 Plan.



(r)
“Purchase Date” shall mean the last Trading Day of each Purchase Period.



(s)
“Purchase Period” shall mean the period of six (6) months commencing after one
Purchase Date and ending with the next Purchase Date, except that the first
Purchase Period shall commence on the Plan’s effective date. Subsequent Purchase
Periods, if any, shall run consecutively after the termination of the preceding
Purchase Period. Notwithstanding the foregoing, subject to the Committee’s
discretion to modify Offering Periods and Purchase Periods, “Purchase Period”
shall mean the six (6) month period commencing on the first day of an Offering
Period and ending on the last day of such Offering Period.



(t)
“Purchase Price” shall mean 95% of the Fair Market Value of a share of Common
Stock on the Purchase Date; provided however, that the Committee may elect with
respect to future Offering Periods to establish the Purchase Price as a price
that is no less than 85% of the Fair Market Value of a share of Common Stock on
the Entry Date or the Purchase Date, whichever is lower; provided however, that
the Purchase Price may be adjusted by the Committee pursuant to Sections 7.4 and
10.



(u)
“Shareowner” shall mean a record holder of shares entitled to vote shares of
Common Stock under the Corporation’s by‑laws.



(v)
“Subsidiary” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, as described in
Code Section 424(f).



(w)
“Tax-Related Items” shall mean any income tax, social insurance, payroll tax,
payment on account or other tax-related items arising in relation to the
Participant’s participation in the Plan.



(x)
“Trading Day” shall mean a day on which U.S. national stock exchanges and the
national market system are open for trading.



3. ELIGIBILITY.


Any Employee regularly employed on a full‑time or part‑time (20 hours or more
per week on a regular schedule) basis, or on any other basis as determined by
the Corporation (if required under applicable local law) for purposes of the
Non-423 Plan or any separate offering under the Code Section 423 Plan, by the
Corporation or by any Designated Affiliate on an Entry Date shall be eligible to
participate in the Plan with respect to the Offering Period commencing on such
Entry Date, provided that the Committee may establish administrative
rules requiring that employment commence some minimum period (e.g., one pay
period) prior to an Entry Date to be eligible to participate with respect to the
Offering Period beginning on that Entry Date. The Committee may also determine
that a designated group of highly compensated Employees are ineligible to
participate in the Plan so long as the excluded category fits within the
definition of “highly compensated employee” in Code Section 414(q). No Employee
may participate in the Plan if immediately after an option is granted the
Employee owns or is considered to own (within the meaning of Code
Section 424(d)) shares of stock, including stock which the Employee may purchase
by conversion of convertible securities or under outstanding options granted by
the Corporation, possessing five percent (5%) or more of the total combined





--------------------------------------------------------------------------------





voting power or value of all classes of stock of the Corporation or of any of
its Subsidiaries. All Employees who participate in the same offering under the
Plan shall have the same rights and privileges under such offering, except for
differences that may be needed to facilitate compliance with applicable local
law, as determined by the Corporation and that are consistent with Code
Section 423(b)(5); provided, however, that Employees participating in the
Non-423 Plan by means of rules, procedures or sub‑plans adopted pursuant to
Section 15 need not have the same rights and privileges as Employees
participating in the Code Section 423 Plan. The Board may impose restrictions on
eligibility and participation of Employees who are officers and directors to
facilitate compliance with federal or state securities laws or foreign laws.


Any individual who is an Eligible Employee and who is a participant in the
Hewlett- Packard Company 2011 Employee Stock Purchase Plan immediately prior to
the first Offering Period shall be automatically enrolled in the first Offering
Period at the same contribution rate.


4. OFFERING PERIODS.


The Plan shall be implemented by consecutive Offering Periods with a new
Offering Period commencing on the first Trading Day after the completion of the
prior Offering Period, or on such other date as the Committee shall determine,
and continuing thereafter for six (6) months or until terminated pursuant to
Section 13 hereof. Notwithstanding the foregoing, the Committee shall have the
authority to change the duration of Offering Periods to cover a period of up to
24 months, or to change the commencement dates thereof, including the
implementation of overlapping Offering Periods pursuant to which Participants
will be deemed to enroll in a new Offering Period if the Fair Market Value of a
share of Common Stock on a Purchase Date is lower than the Fair Market Value of
a share of Common Stock on the Entry Date of the relevant Offering Period, with
respect to future offerings without Shareowner approval if such change is
announced at least five (5) days prior to the scheduled beginning of the first
Offering Period to be affected thereafter.


5. PARTICIPATION.


5.1
An Employee who is eligible to participate in the Plan in accordance with
Section 3 may become a Participant by completing and submitting, on a date
prescribed by the Committee prior to an applicable Entry Date, a completed
payroll deduction authorization or, if applicable local law prohibits payroll
deductions for the purpose of the Plan, other authorization stating the amount
of Contributions to the Plan, expressed as any whole percentage up to ten
percent (10%) of the eligible Employee’s Compensation, and Plan enrollment form
provided by the Corporation or by following an electronic or other enrollment
process as prescribed by the Committee. Where applicable local law prohibits
payroll deductions for the purpose of the Plan, the Corporation may permit a
Participant to contribute amounts to the Plan through payment by cash, check or
other means set forth in the Plan enrollment form prior to each Purchase Date.
An eligible Employee may authorize Contributions at the rate of any whole
percentage of the Employee’s Compensation, not to exceed ten percent (10%) of
the Employee’s Compensation. All payroll deductions may be held by the
Corporation and commingled with its other corporate funds where administratively
appropriate, except where applicable local law requires that Contributions to
the Plan from Participants be segregated from the general corporate funds and/or
deposited with an independent third party. No interest shall be paid or credited
to the Participant with respect to such Contributions, unless required by local
law. The Corporation shall maintain a separate bookkeeping account for each
Participant under the Plan and the amount of each Participant’s Contributions
shall be credited to such account. A Participant may not make any additional
payments into such account.








--------------------------------------------------------------------------------





5.2
Under procedures established by the Committee, a Participant may withdraw from
the Plan during an Offering Period, by completing and filing a new payroll
deduction authorization or, if applicable local law prohibits payroll deductions
for the purpose of the Plan, other Contribution authorization and Plan
enrollment form with the Corporation or by following electronic or other
procedures prescribed by the Committee, prior to the change enrollment deadline
established by the Corporation. If a Participant withdraws from the Plan during
an Offering Period, his or her accumulated Contributions will be refunded to the
Participant without interest. The Committee may establish rules limiting the
frequency with which Participants may withdraw and re‑enroll in the Plan and may
impose a waiting period on Participants wishing to re‑enroll following
withdrawal.



5.3
A Participant may change his or her rate of Contributions at any time by filing
a new payroll deduction authorization or, if applicable local law prohibits
payroll deductions for the purpose of the Plan, other authorization stating the
amount of Contributions to the Plan expressed as any whole percentage up to ten
percent (10%) of the eligible Employee’s Compensation and Plan enrollment form
or by following electronic or other procedures prescribed by the Committee. If a
Participant has not followed such procedures to change the rate of
Contributions, the rate of Contributions shall continue at the originally
elected rate throughout the Offering Period and future Offering Periods. In
accordance with Section 423(b)(8) of the Code, the Committee may reduce a
Participant’s Contributions to zero percent (0%) at any time during an Offering
Period.



6. TERMINATION OF EMPLOYMENT.


In the event any Participant terminates employment with the Corporation or any
of its Designated Affiliates for any reason (including death) prior to the
expiration of an Offering Period, the Participant’s participation in the Plan
shall terminate and all amounts credited to the Participant’s account shall be
paid to the Participant or, in the case of death, to the Participant’s heirs or
estate, without interest. Whether a termination of employment has occurred shall
be determined by the Committee. The Committee may also establish rules regarding
when leaves of absence or changes of employment status will be considered to be
a termination of employment, including rules regarding transfer of employment
among Designated Affiliates, Affiliates and the Corporation, and the Committee
may establish termination‑of‑employment procedures for this Plan that are
independent of similar rules established under other benefit plans of the
Corporation and its Affiliates.


7. OFFERING.


7.1
Subject to adjustment as set forth in Section 10, the maximum number of shares
of Common Stock that may be issued pursuant to the Plan shall be 80,000,000. If,
on a given Purchase Date, the number of shares with respect to which options are
to be exercised exceeds the number of shares then available under the Plan, the
Corporation shall make a pro rata allocation of the shares remaining available
for purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable. For avoidance of doubt, the limitation set forth in
this Section may be used to satisfy purchases of shares of Common Stock under
either the Code Section 423 Plan or the Non-423 Plan.



7.2
Each Offering Period shall be determined by the Committee. Unless otherwise
determined by the Committee, the Plan will operate with successive six (6) month
Offering Periods commencing at the beginning of each fiscal year half. The
Committee shall






--------------------------------------------------------------------------------





have the power to change the duration of future Offering Periods, without
Shareowner approval, and without regard to the expectations of any Participants.


7.3
Each eligible Employee who has elected to participate as provided in Section 5.1
shall be granted an option to purchase that number of shares of Common Stock
(not to exceed 5,000 shares, subject to adjustment under Section 10 of the Plan)
which may be purchased with the Contributions accumulated on behalf of such
Employee during each Offering Period at the Purchase Price specified in
Section 7.4 below, subject to the additional limitation that no Employee shall
be granted an option to purchase Common Stock under the Plan at a rate which
exceeds U.S. twenty‑five thousand dollars (U.S. $25,000) of the Fair Market
Value of such Common Stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time. For purposes
of the Plan, an option is “granted” on a Participant’s Entry Date. An option
will expire upon the earlier to occur of (i) the termination of a Participant’s
participation in the Plan; or (ii) the termination of an Offering Period. This
section shall be interpreted so as to comply with Code Section 423(b)(8).



7.4
The Committee has the right to establish that the Purchase Price under each
option shall be the lower of: (i) a percentage (not less than eighty‑five
percent (85%)) established by the Committee (“Designated Percentage”) of the
Fair Market Value of the Common Stock on the Entry Date on which an option is
granted, or (ii) the Designated Percentage of the Fair Market Value of the
Common Stock on the Purchase Date on which the Common Stock is purchased. The
Committee may change the Designated Percentage with respect to any future
Offering Period, but not below eighty‑five percent (85%), and the Committee may
determine with respect to any prospective Offering Period that the Purchase
Price shall be the Designated Percentage of the Fair Market Value of the Common
Stock on the Purchase Date.



7.5
For purposes of the Code Section 423 Plan only, and unless the Committee
otherwise determines, each Designated Affiliate shall be deemed to participate
in a separate offering from the Corporation or any other Designated Affiliate,
provided that the terms of participation within any such offering are the same
for all Participants in such offering, to comply with Code Section 423.



8. PURCHASE OF STOCK.


Upon the expiration of each Purchase Period, a Participant’s option shall be
exercised automatically for the purchase of that number of whole shares of
Common Stock which the accumulated Contributions credited to the Participant’s
account at that time shall purchase at the applicable Purchase Price.
Notwithstanding the foregoing, the Corporation or its designee may make such
provisions and take such action as it deems necessary or appropriate for the
withholding of Tax-Related Items which the Corporation or its Designated
Affiliate is required or permitted by applicable law or regulation of any
governmental authority to withhold. Each Participant, however, shall be
responsible for payment of all individual Tax-Related Items arising under the
Plan.


9. PAYMENT AND DELIVERY.


As soon as practicable after the exercise of an option, the Corporation shall
deliver to the Participant a record of the Common Stock purchased and the
balance of any amount of Contributions credited to the Participant’s account not
used for the purchase, except as specified below. The Committee may permit or
require that shares delivered to a Participant be deposited directly with a
broker designated by the Committee or with a designated agent of the
Corporation, and the Committee may utilize electronic or automated methods





--------------------------------------------------------------------------------





of share transfer. The Committee may require that shares be held by such broker
or agent for a designated period and/or may establish, for purposes of the Code
Section 423 Plan, procedures to permit tracking of disqualifying dispositions of
such shares. The Corporation shall retain the amount of payroll deductions used
to purchase Common Stock as payment for the Common Stock and the Common Stock
shall then be fully paid and non‑assessable. No Participant shall have any
voting, dividend, or other Shareowner rights with respect to shares subject to
any option granted under the Plan until the shares subject to the option have
been purchased and delivered to the Participant as provided in this Section 9.


10. RECAPITALIZATION.


If after the grant of an option, but prior to the purchase of Common Stock under
the option, there is any increase or decrease in the number of outstanding
shares of Common Stock because of a stock split, stock or extraordinary cash
dividend, combination or recapitalization of shares subject to options, the
number of shares to be purchased pursuant to an option, the price per share of
Common Stock covered by an option and the maximum number of shares specified in
Section 7.1 shall be appropriately adjusted by the Board, and the Board shall
take any further actions which, in the exercise of its discretion, may be
necessary or appropriate for an equitable adjustment under the circumstances.


The Board’s determinations under this Section 10 shall be conclusive and binding
on all parties.


11. MERGER, LIQUIDATION, OTHER CORPORATION TRANSACTIONS.


In the event of the proposed liquidation or dissolution of the Corporation, the
Offering Period will terminate immediately prior to the consummation of such
proposed transaction, unless otherwise provided by the Board in its sole
discretion, and all outstanding options shall automatically terminate and the
amounts of all payroll deductions, or other form of Contributions where
applicable, will be refunded without interest (except as may be required by
applicable local law, as determined by the Corporation) to the Participants.


In the event of a proposed sale of all or substantially all of the assets of the
Corporation, or the merger or consolidation of the Corporation with or into
another corporation, then in the sole discretion of the Board, (1) each option
shall be assumed or an equivalent option shall be substituted by the successor
corporation or parent or subsidiary of such successor corporation, (2) a date
established by the Board on or before the date of consummation of such merger,
consolidation or sale shall be treated as a Purchase Date, and all outstanding
options shall be exercised on such date, or (3) all outstanding options shall
terminate and the accumulated Contributions will be refunded without interest to
the Participants.


12. TRANSFERABILITY.


Options granted to Participants may not be voluntarily or involuntarily
assigned, transferred, pledged, or otherwise disposed of in any way, and any
attempted assignment, transfer, pledge, or other disposition shall be null and
void and without effect. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interests under the Plan,
other than as set forth in Section 22 and as permitted by the Code, such act
shall be treated as an election by the Participant to discontinue participation
in the Plan pursuant to Section 5.2.


13. AMENDMENT OR TERMINATION OF THE PLAN.


13.1
The Plan shall continue in effect until the ten-year anniversary of the
effective date of the Plan set forth in Section 20 unless otherwise terminated
earlier in accordance with Section 13.2.








--------------------------------------------------------------------------------





13.2
The Board may, in its sole discretion, insofar as permitted by law, terminate or
suspend the Plan, or revise or amend it in any respect whatsoever, except that,
without approval of the Shareowners, no such revision or amendment shall
increase the number of shares subject to the Plan, other than an adjustment
under Section 10 of the Plan or materially increase the class of Employees
eligible to participate in the Plan.



14. ADMINISTRATION.


The Board shall appoint a Committee consisting of at least two members who will
serve for such period of time as the Board may specify and whom the Board may
remove at any time. The Committee will have the authority and responsibility for
the day‑to‑day administration of the Plan, the authority and responsibility
specifically provided in this Plan and any additional duty, responsibility and
authority delegated to the Committee by the Board, which may include any of the
functions assigned to the Board in this Plan. The Committee may delegate to one
or more individuals the day‑to‑day administration of the Plan. The Committee
shall have full power and authority to promulgate any rules and regulations
which it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, to designate
Designated Affiliates under the Plan, to make factual determinations relevant to
Plan entitlements and to take all action in connection with administration of
the Plan as it deems necessary or advisable, consistent with the delegation from
the Board. Decisions of the Board and the Committee shall be final and binding
upon all participants. Any decision reduced to writing and signed by a majority
of the members of the Committee shall be fully effective as if it had been made
at a meeting of the Committee duly held. The Corporation shall pay all expenses
incurred in the administration of the Plan. No Board or Committee member shall
be liable for any action or determination made in good faith with respect to the
Plan or any option granted hereunder.


15. COMMITTEE RULES FOR FOREIGN JURISDICTIONS AND THE NON-423 PLAN.


15.1
The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of Contributions, payment of interest, conversion of local currency,
payroll tax, withholding procedures and handling of share issuances which vary
with local legal requirements.



15.2
The Committee may also adopt rules, procedures or sub-plans applicable to
particular Affiliates or locations, which rules, procedures or sub-plans may be
designed to be outside the scope of Code Section 423. The terms of such rules,
procedures or sub-plans may take precedence over other provisions of this Plan,
with the exception of Section 7.1, but unless otherwise expressly superseded by
the terms of such rule, procedure or sub-plan, the provisions of this Plan shall
govern the operation of the Plan. To the extent inconsistent with the
requirements of Code Section 423, such rules, procedures or sub-plans shall be
considered part of the Non-423 Plan, and the options granted thereunder shall
not be considered to comply with Section 423.



16. SECURITIES LAWS REQUIREMENTS.


The Corporation shall not be under any obligation to issue Common Stock upon the
exercise of any option unless and until the Corporation has determined
that: (i) it and the Participant have taken all actions required to register the
Common Stock under the U.S. Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder or to perfect an exemption from the
registration requirements thereof;





--------------------------------------------------------------------------------





(ii) any applicable listing requirement of any stock exchange on which the
Common Stock is listed has been satisfied; and (iii) all other applicable
provisions of state, federal and applicable foreign law have been satisfied.


17. GOVERNMENTAL REGULATIONS.


This Plan and the Corporation’s obligation to sell and deliver shares of its
stock under the Plan shall be subject to the approval of any governmental
authority required in connection with the Plan or the authorization, issuance,
sale, or delivery of stock hereunder.


18. NO ENLARGEMENT OF EMPLOYEE RIGHTS.


Nothing contained in this Plan shall be deemed to give any Employee the right to
be retained in the employ or service of the Corporation or any Designated
Affiliate or to interfere with the right of the Corporation or Designated
Affiliate to discharge any Employee at any time.


19. GOVERNING LAW.


This Plan shall be governed by the laws of the State of Delaware, U.S.A.,
without regard to that State’s choice of law rules.


20. EFFECTIVE DATE.


This Plan shall become effective upon its approval by the Shareowners of the
Corporation.


21. REPORTS.


Individual accounts shall be maintained for each Participant in the Plan.
Statements of account shall be given to Participants at least annually, which
statements shall set forth the amounts of Contributions, the Purchase Price, the
number of shares purchased and the remaining cash balance, if any.


22. DESIGNATION OF BENEFICIARY FOR OWNED SHARES.


With respect to shares of Common Stock purchased by the Participant pursuant to
the Plan and held in an account maintained by the Corporation or its assignee on
the Participant’s behalf, the Participant may be permitted to file a written
designation of beneficiary. The Participant may change such designation of
beneficiary at any time by written notice. Subject to applicable local legal
requirements, in the event of a Participant’s death, the Corporation or its
assignee shall deliver such shares of Common Stock to the designated
beneficiary.


Subject to applicable local law, in the event of the death of a Participant and
in the absence of a beneficiary validly designated who is living at the time of
such Participant’s death, the Corporation shall deliver such shares of Common
Stock to the executor or administrator of the estate of the Participant, or if
no such executor or administrator has been appointed (to the knowledge of the
Corporation), the Corporation in its sole discretion, may deliver (or cause its
assignee to deliver) such shares of Common Stock to the spouse, dependent or
relative of the Participant, or if no spouse, dependent or relative is known to
the Corporation, then to such other person as the Corporation may determine.


23.    CODE SECTION 409A; QUALIFICATION OF PLAN.







--------------------------------------------------------------------------------





Options to purchase shares under the Code Section 423 Plan are exempt from the
application of Section 409A of the Code. Options granted under the Non-423 Plan
are intended to be exempt from the application of Section 409A under the
short-term deferral exemption and any ambiguities shall be construed and
interpreted in accordance with such intent. Options granted to U.S. taxpayers
under the Non-423 Plan are subject to such terms and conditions that will permit
such options to satisfy the requirements of the short-term deferral exception
available under Section 409A, including the requirement that the shares subject
to an option be delivered within the short-term deferral period. In the case of
a Participant who would otherwise be subject to Section 409A, to the extent the
Corporation determines that an option or the exercise, payment, settlement or
deferral thereof is subject to Section Code 409A, the option will be granted,
exercised, paid, settled or deferred in a manner that will comply with Code
Section 409A, including U.S. Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Anything in the foregoing to the contrary notwithstanding, the Corporation shall
have no liability to a Participant or any other party if the option that is
intended to be exempt from, or compliant with Code Section 409A is not so exempt
or compliant or for any action taken by the Corporation with respect thereto.


Although the Corporation may endeavor to (i) qualify on option for favorable tax
treatment under the laws of the U.S. or jurisdictions outside of the U.S. or
(ii) avoid adverse tax treatment (e.g., under Section 409A of the Code), the
Corporation makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan. The Corporation is not
constrained in its corporate activities without regard to the potential negative
tax impact on Participants under the Plan.









